      Case 1:19-cv-01188-DAD-BAM Document 26 Filed 03/31/20 Page 1 of 4


     Micha Star Liberty (SBN 215687)
 1   Ian Hansen (SBN 255449)
     LIBERTY LAW
 2   1970 Broadway, Suite 700
     Oakland, CA 94612
 3   Telephone: (510) 645-1000
     Facsimile: (888) 645-2008
 4   Email: Team@libertylaw.com
 5
     Jordan Oslin (SBN 296659)
 6   THE BLOOM FIRM
     20700 Ventura Boulevard, Suite 301
 7   Woodland Hills, CA 91364
     Telephone: (818) 914-7397
 8   Facsimile: (818) 884-8079
     E-mail: Jordan@thebloomfirm.com
 9
     Attorney for Plaintiffs DUWAYNE C.
10
     and REGINA SCHINDLER
11
                                 UNITED STATES DISTRICT COURT
12
                                EASTERN DISTRICT OF CALIFORNIA
13
     REGINA SCHINDLER, an individual,                Case No. 1:19-CV-01188-DAD-BAM
14   DUWAYNE C., a minor, by and through his         [U.S. Magistrate Judge Barbara A. McAuliffe]
     guardian ad litem REGINA SCHINDLER
15
                  Plaintiffs,                        NOTICE OF WITHDRAWAL OF
16                                                   COUNSEL JORDAN OSLIN
            v.
17
     MERCED CITY SCHOOL DISTRICT,
18   operating as CHARLES WRIGHT
     ELEMENTARY SCHOOL; OLIVIA ZARATE,               Case Filed: June 27, 2018
19   an individual employee; KEN COOPER, an
     individual employee; VERONICA VILLA, an         Trial Date: TBD
20   individual employee; BRIAN
     MEISENHEIMER, an individual employee;
21   DOUG COLLINS, and DOES 1 through 50,
     inclusive
22
                  Defendants.
23

24

25

26
27

28
                                               -1-
     NOTICE OF WITHDRAWAL OF COUNSEL                                Case No. 1:19-CV-01188-DAD-BAM
      Case 1:19-cv-01188-DAD-BAM Document 26 Filed 03/31/20 Page 2 of 4



 1   TO THE ABOVE-ENTITLED COURT, ALL PARTIES AND THEIR ATTORNEYS OF

 2   RECORD:

 3   PLEASE TAKE NOTICE Jordan Oslin, Esq. of The Bloom Firm, as co-counsel for Plaintiffs in

 4   this matter, respectfully withdraws the appearance of counsel in the above-captioned matter. Micha

 5   Star Liberty and Ian Hansen of The Liberty Law Office will continue as counsel for Plaintiffs.

 6          PLEASE TAKE FURTHER NOTICE that counsel for Plaintiffs respectfully request that Mr.

 7   Oslin’s name be removed from all service lists, and that electronic notifications to his email address

 8   at Jordan@TheBloomFirm.com be discontinued with regard to this case via Court’s EFC system

 9   and any other noticing lists.

10   Dated: March 31, 2020

11                                                       /s/ Jordan Oslin
                                                  By:
12                                                        Jordan Oslin
                                                          The Bloom Firm
13                                                        20700 Ventura Blvd., Suite 301
                                                          Woodland Hills, Ca 91364
14                                                        Former Attorneys for Plaintiffs Duwayne C.
                                                          and Regina Schindler
15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                    -2-
     NOTICE OF WITHDRAWAL OF COUNSEL                                        CASE NO. 1:19-CV-01188-DAD-BAM
      Case 1:19-cv-01188-DAD-BAM Document 26 Filed 03/31/20 Page 3 of 4


                                 CERTIFICATE OF SERVICE
 1
           REGINA SCHINDLER, et al. v. MERCED CITY SCHOOL DISTRICT, et al.
 2               United States District Court – Eastern District of California
                           Case No. 1:19-CV-01188-DAD-BAM
 3
            I am employed in the County of Los Angeles, State of California. I am over the age
 4   of 18 and not a party to the within action. My business address is The Bloom Firm which is
     located at 20700 Ventura Boulevard, Suite 301, Woodland Hills, California 91364.
 5
           On March 31, 2020 I served the following document on the interested parties using
 6
     the Court’s CM/ECF system pursuant to Local Rules:
 7
           NOTICE OF WITHDRAWAL OF COUNSEL JORDAN OSLIN
 8

 9          The above-referenced document was electronically filed with the Clerk of the Court
     using the CM/ECF system, which sent notification of that filing to the persons listed as
10   follows:
11         PLEASE SEE ATTACHED SERVICE LIST.
12
     [ X ] FEDERAL: I declare under penalty of perjury under the laws of the United States
13         of America that I am employed in the offices of a member of the Bar of this Court at
14
           whose direction this service was made.

15         Executed on March 31, 2020 at Woodland Hills, California.
16

17   JENNY BATDORJ                            __________________________
     (Print or Type Name)                          (Signature of Declarant)
18
19

20

21

22

23

24

25

26
27

28                                               -3-
     NOTICE OF WITHDRAWAL OF COUNSEL                              CASE NO. 1:19-CV-01188-DAD-BAM
      Case 1:19-cv-01188-DAD-BAM Document 26 Filed 03/31/20 Page 4 of 4


                                         SERVICE LIST
 1

 2   James D. Weakley, Esq.
     Ashley N. Reyes, Esq.
 3   WEAKLEY & ARENDT, LLP
     5200 North Palm Avenue, Suite 211
 4
     Fresno, California 93704
 5   Email: Jim@walaw-Fresno.com
            Ashley@walaw-Fresno.com
 6

 7
     Derek J. Haynes (SBN 264621)
 8   Barakah M. Amaral (SBN 298726)
     PORTER SCOTT
 9   A Professional Corporation
10   350 University Avenue, Suite 200
     Sacramento, CA 95825
11   Telephone: (916) 929-1481
     Facsimile: (916) 927-3706
12   Email: Dhaynes@porterscott.com
13
     Email: Bamaral@porterscott.com

14

15   Micha Star Liberty (SBN 215687)
     Ian Hansen (SBN 255449)
16   LIBERTY LAW
     1970 Broadway, Suite 700
17   Oakland, CA 94612
     Telephone: (510) 645-1000
18   Facsimile: (888) 645-2008
     Email: Micha@Libertylaw.com
19   Email: Ian@Libertylaw.com
20

21

22

23

24

25

26
27

28                                            -4-
     NOTICE OF WITHDRAWAL OF COUNSEL                    CASE NO. 1:19-CV-01188-DAD-BAM
